CHILTON, C. J. —
Section 3030 of the Code requires that •the transcript, &c., must be filed with the clerk of this court on or before the third day of the term to which the appeal is taken; and in default thereof, the succeeding section (3031) provides for an affirmance on certificate, reserving to the court the power of reinstating the case upon good cause shown, &o.
The record in this case was filed before the motion for af-firmance was made. The fourth day of the term, and each succeeding Thursday, have been set apart for motion days ; and we are of opinion,-that' the practice which has hitherto obtained, of refusing to affirm on certificate unless the motion is made before the transcript is filed, is not inconsistent with the above sections of the Code, and should be adhered to.
Motion denied.